orden
San Juan, Puerto Rico, a 4 de diciembre de 1963
La encomienda y esfera de actividad del Comité de Reglas de Procedimiento Criminal, establecida por Orden de 26 de noviembre de 1963, será la siguiente:
1. Considerar en su integración total las Reglas de Pro-cedimiento Criminal adoptadas originalmente por este Tribunal y que entraron en vigor el 30 de julio de 1963, enmen-dadas y modificadas por la Ley Núm. 87 de 26 de junio de 1963.
2. Recomendar al Tribunal aquellas enmiendas o modifica-ciones que considere propias o necesarias para el mejora-miento y funcionamiento armónico de este cuerpo de normas procesales para la administración de la justicia penal.
3. Llevar a cabo cualquiera otra gestión que le enco-miende el Tribunal con relación a este asunto.
El referido Comité estará integrado en la siguiente forma:
Lie. Francisco Ponsa Feliú, Presidente
Fiscal José C. Aponte
Lie. Santos P. Amadeo
Lie. Angel Viera Martínez
Juez Alfredo Arehilla Guenard
Juez Baldomero Freyre
Juez Pedro Pérez Pérez
Juez José Colón Santini
Sr. Francisco Bueso
Los abogados designados para formar parte de este Co-mité serán miembros de la Conferencia Judicial conforme al inciso 8 del Apartado II de nuestra Orden de 28 de junio de 1963, si no lo fueren en virtud de otras disposiciones del referido Apartado.
Las personas que no siendo abogados han sido designa-das para formar parte de este Comité serán miembros de *898la Conferencia Judicial conforme al inciso 9 del Apartado II de nuestra Orden de 28 de junio de 1963.
El Director Administrativo de los Tribunales proporcio-nará cualesquiera informes, datos o estadísticas que le fueren solicitadas para los propósitos aquí consignados.
Esta Orden será efectiva inmediatamente.
El Secretario del Tribunal notificará su designación a los miembros de este Comité y les remitirá copia certificada de la presente Orden.
El Juez Presidente convocará al Comité para la celebra-ción de su reunión inicial a los fines de la ordenación de sus labores.
Lo acordó el Tribunal y firma el Señor Juez Presidente.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Ignacio Rivera Secretario